           Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                        §
 BRAZOS LICENSING AND                               §
 DEVELOPMENT,                                       §        CIVIL ACTION NO. 6:20-cv-190
                                                    §
           Plaintiff,                               §          JURY TRIAL DEMANDED
                                                    §
 v.                                                 §
                                                    §
 Huawei Investment & Holding Co., Ltd.,             §
 Huawei Technologies Co., Ltd.,                     §
 Huawei Technologies USA Inc.,                      §
 Huawei Device Co. Ltd. (f/k/a Huawei               §
 Device (Dongguan) Co.),                            §
 Huawei Device (Shenzhen) Co., Ltd. (f/k/a          §
 Huawei Device Co., Ltd.),                          §
 Huawei Device USA, Inc.                            §

           Defendants.
                              ORIGINAL COMPLAINT FOR PATENT
                                      INFRINGEMENT

           Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Investment & Holding Co., Ltd., Huawei

Technologies Co., Ltd., Huawei Technologies USA Inc., Huawei Device Co. Ltd. (f/k/a

Huawei Device (Dongguan) Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a Huawei Device

Co., Ltd.), and Huawei Device USA, Inc. (collectively “Huawei” or “Defendants”) and

alleges:

                                     NATURE OF THE ACTION
       1.          This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                     1
       Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 2 of 16



                                         THE PARTIES
      2.       Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

      3.       On information and belief, Defendant Huawei Investment & Holding Co.,

Ltd. is a Chinese corporation that does business in Texas, directly or through intermediaries,

with a principal place of business at Bantian, Longgang District, Shenzhen, 518129,

People’s Republic of China.

      4.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

Chinese corporation that does business in Texas, directly or through intermediaries, with a

principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

Republic of China.

      5.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established

place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

Technologies USA, Inc. is authorized to do business in Texas and may be served via its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136.

      6.       Upon information and belief, Defendant Huawei Device Co. Ltd. (formerly

known as Huawei Device (Dongguan) Co.) is a Chinese corporation that does business in

Texas, directly or through intermediaries, and maintains a principal place of business in No.2

of Xincheng Road, Songshan Lake Zone, Dongguan, Guangdong 523808, People’s

Republic of China.

      7.       Upon information and belief, Huawei Device (Shenzhen) Co., Ltd. (formerly

known as Huawei Device Co., Ltd.) is a wholly-owned subsidiary of Defendant Huawei
                                             2
         Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 3 of 16



 Device Co. Ltd. is a Chinese corporation that does business in Texas, directly or through

 intermediaries, and maintains a principal place of business in Bantian, Longgang District,

 Shenzhen 518129, People’s Republic of China.

        8.       On information and belief, Defendant Huawei Device USA, Inc., is a Texas

 corporation with a principal place of business located at 5700 Tennyson Parkway, Suite 600,

 Plano, Texas 75024. Huawei Device USA, Inc. is authorized to do business in Texas and

 may be served via its registered agent, CT Corporation System, 1999 Bryan Street, Suite

 900, Dallas, Texas 75201-3136.

        9.       All of the Defendants operate under and identify with the trade name

 “Huawei.” Each of the Defendants may be referred to individually as a “Huawei Defendant”

 and, collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.” Upon information and belief, Defendant Huawei Investment & Holding Co.,

 Ltd. provides consolidated financial reporting for Huawei entities, including all Huawei

 Defendants.

                              JURISDICTION AND VENUE
       10.      This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       11.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       12.      This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

                                                   3
         Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 4 of 16



minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       13.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391(b), (c)(3), and 1400(b) because Huawei Technologies USA Inc. and Huawei Device

USA Inc. have committed acts of infringement in this judicial district and have a regular

and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Huawei Technologies USA Inc. and Huawei Device

USA Inc. have sold or offered to sell the Accused Products in this judicial district and have

employees or agents that operate Huawei equipment in this judicial district, including at

189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park, TX 78613, 1399 S A

W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050 Rabbit Hill

Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd, Round Rock, TX 78664,

4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock, TX 78681, 506

McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock, TX 78681,

112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown, TX 78628,

3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574, 3801 Oak

Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX 78664, 6603 S

Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.

                          COUNT ONE - INFRINGEMENT OF
                             U.S. PATENT NO. 7,487,240
       14.      Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.

                                                    4
           Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 5 of 16



       15.      On February 3, 2009, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 7,487,240(“the ’240 Patent”), entitled “Centralized

internet   protocol/multi-protocol   label    switching    connectivity    verification   in   a

communications network management context.” A true and correct copy of the ’240 Patent

is attached as Exhibit A to this Complaint.

       16.      Brazos is the owner of all rights, title, and interest in and to the ’240 Patent,

including the right to assert all causes of action arising under the ’240 Patent and the right

to any remedies for the infringement of the ’240 Patent.

       17.      Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, a

Unified Network Management System that is used to manage transport, access, and IP

equipment at both the network element (NE) layer and the network layer (collectively, the

“Accused Products”).

       18.    The Accused Products include the iManager U2000 Unified Network

Management System (“U2000”).

       19.    The U2000 is an equipment management system developed by Huawei that

provides management and network management functions.




 https://support.huawei.com/enterprise/us/management-system/imanager-u2000-pid-15315.
                                                     5
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 6 of 16



        20.    The U2000 is a unified platform for managing access, transport, and IP NEs (i.e.,

 Network Elements).




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.


        21.    The U2000 provides a variety of detection and diagnostic methods to check

 service connectivity and locate faults.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.


        22.    The U2000 has a client/server architecture. In such an architecture, the client

 and the server communicate by means of a LAN or WAN. The U2000 server (i.e., the

 connectivity verification server) communicates with managed NEs (i.e., Network Elements)


                                                    6
           Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 7 of 16



 in an inband or outband networking mode. The below shows the software architecture of the

 U2000.




                https://www.scribd.com/presentation/375371071/u2000-Oss-Nms.


          23.   The U2000 provides performance monitoring functions (i.e., connectivity

 verification process) which applies to Access NEs, Router/ Switch NE and Transfer NE. By

 creating a performance instance, users can enable the NMS to collect performance data from

 network devices at specified intervals (or scheduled intervals).




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.

                                                     7
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 8 of 16



        24.     Monitoring instances enable the user to collect performance statistics (i.e.,

 connectivity verification process) on resources of specified equipment according to a preset

 monitoring template and schedule policy (i.e., scheduling the performance monitoring).




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0

        25.     The U2000 also has management functions at the element management layer

 and network management layer such as Topology Management, Alarm Management, Fault

 Diagnosis, Performance Management, etc. Performance Management function enables to

 monitor the performance of NEs (Network Elements) and therefore helps to detect faults in

 the network.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0


        26.     A U2000 instance is a performance indicator associated with a resource. It gives

 a measure of the performance aspect of the monitored resource, for example, traffic,

 availability, CPU usage, etc.




                                                     8
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 9 of 16




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.

        27.   Monitoring instances enable the user to collect performance statistics (i.e.,

 connectivity verification process) on resources of specified equipment according to a preset

 monitoring template and schedule policy (i.e., scheduling the performance monitoring).




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0




https://www.slideshare.net/NarendranThangarajan/a-primer-on-network-devices,


        28.   The U2000 also provides performance monitoring functions (i.e., connectivity

 verification process) which applies to Access Network Elements (NEs), Router/ Switch NE

                                                   9
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 10 of 16



 (i.e., layer-2 and layer-3 objects in the network) and Transfer NE. By creating a performance

 instance, users can enable the NMS to collect performance data from network devices at

 specified intervals (or scheduled intervals).




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.


        29.    The U2000 provides performance thresholds such as Upper and Lower

 thresholds and Alarm thresholds for specific performance indicators.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.

        30.    U2000 uses a TCA (Threshold Crossing Alert) monitoring template to configure

 the thresholds. U2000 generates a TCA when the performance data exceeds the defined

 threshold in the TCA monitoring template.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0




                                                   10
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 11 of 16



        31.    U2000 uses a graphical user interface (GUI) to monitor key network indicators

 and display statics on the collected performance data (i.e. the connectivity verification results).




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0


        32.    When an exception occurs on a network, the U2000 notifies using alarms on

 time so that the network engineers can recover the network quickly.




                                                       11
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 12 of 16




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0


        33.    There are several categories of alarms, such as Communication alarms,

 Equipment alarms, Service alarms, etc. Service alarms refer to the alarms related to the service

 status and network QoS. For example, the multiplex section performance threshold-crossings,

 etc.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0,


        34.    When items monitored by the U2000 are abnormal, the corresponding status

 icons turn red. When a value of the monitored item reaches the corresponding threshold, the

 system sends an alarm, and the corresponding status icon turns red.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste

                                                     12
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 13 of 16



m_Product_Description_Issue_2.0


        35.    When a value of the monitored item reaches the corresponding threshold, the

 system sends an alarm, and the corresponding status icon turns red.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.


        36.    In the topology view, alarms are displayed in different colors or icons to indicate

 the different status of the subnets and Network Elements (NEs). The alarms are displayed with

 two methods: color-coded display and small icon display. Users can choose nodes of different

 levels from the Physical Root navigation tree (i.e., the containment hierarchy) such as a subnet,

 a node, or a NE to browse current alarms.

        37.    A NE can be an Access NE, Router/Switch NE, etc. Hence, layer-2 and layer-3

 objects in the containment hierarchy (here, the navigation tree in network topology) affected

 by connectivity verification results are identified and displayed in the network topology.




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0.
                                             13
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 14 of 16




https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Management_Syste
m_Product_Description_Issue_2.0

        38.       In view of preceding paragraphs, each and every element of at least claim 13

 of the ’240 Patent is found in the Accused Products.

        39.       Huawei has and continues to directly infringe at least one claim of the ’240

 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

 sale, importing, and/or distributing the Accused Products in the United States, including

 within this judicial district, without the authority of Brazos.

        40.       Huawei has received notice and actual or constructive knowledge of the ’240

 Patent since at least the date of service of this Complaint.

        41.       Since at least the date of service of this Complaint, through its actions,

 Huawei has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to infringe the ’240 Patent throughout the United States, including within

 this judicial district, by, among other things, advertising and promoting the use of the Accused

 Products in various websites, including providing and disseminating product descriptions,

 operating manuals, and other instructions on how to implement and configure the Accused

                                                       14
          Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 15 of 16



Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

      •    https://support.huawei.com/enterprise/us/management-system/imanager-u2000-
           pid-15315
      •    https://www.academia.edu/24507194/iManager_U2000_Unified_Network_Mana
           gement_System_Product_Description_Issue_2.0
      •    https://www.slideshare.net/NarendranThangarajan/a-primer-on-network-devices
      •    https://www.scribd.com/presentation/375371071/u2000-Oss-Nms


       42.       Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’240 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’240 Patent. The Accused Products are

especially made or adapted for infringing the ’240 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’240 Patent.

                                           JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                  REQUEST FOR RELIEF

          WHEREFORE, Brazos respectfully requests that the Court:

          (A)   Enter judgment that Huawei infringes one or more claims of the ’240 Patent

 literally and/or under the doctrine of equivalents;

          (B)   Enter judgment that Huawei has induced infringement and continues to

 induce infringement of one or more claims of the ’240 Patent;




                                                       15
         Case 6:20-cv-00190-ADA Document 1 Filed 03/16/20 Page 16 of 16



         (C)     Enter judgment that Huawei has contributed to and continues to contribute

  to the infringement of one or more claims of the ’240 Patent;

         (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

  compensate Brazos for such damages, together with pre-judgment and post-judgment

  interest for the infringement by Huawei of the ’240 Patent through the date such judgment

  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.



Dated: March 16, 2020                         Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF




                                                     16
